Citation Nr: 0313484	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  95-25 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from November 1965 
to September 1967.  His appeal initially came before the 
Board of Veterans' Appeals (Board) from a March 1994 rating 
decision by the Department of Veterans Affairs (VA) Portland, 
Oregon, Regional Office (RO).  The claim was remanded by the 
Board in June 1998, and again in September 2000, for 
additional development


FINDINGS OF FACT

1.  The appellant is a combat veteran.  

2.  The appellant is not shown to have PTSD that is related 
to his period of military service.  


CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.303(d), 3.304(f) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In the present 
case, the appellant has been notified in the March 1994 and 
May 1995 rating decisions, the May 1995 statement of the 
case, and the April 2000 and February 2003 supplemental 
statements of the case of the evidence necessary to 
substantiate his claim for service connection for PTSD, and 
of the applicable laws and regulations.  In November 2001, 
the RO sent the appellant notification about the VCAA, which 
informed him of what evidence was necessary from him in order 
for VA to grant his claim.  It informed him that it would 
assist in obtaining identified records, but that it was his 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
Additionally, along with the copies of the March 1994 and May 
1995 rating decisions, the appellant was sent a VA Form 4107 
explaining his rights in the VA claims process.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The record 
shows that the RO has secured the appellant's service medical 
records and VA and private medical treatment records since 
service.  Further, in keeping with its duty to assist, VA 
provided the appellant with VA psychiatric examinations in 
February 1994 and January 2003.  The appellant has not 
identified any additional records that may still be 
outstanding.  The appellant presented testimony regarding his 
claim at a Travel Board hearing held in April 1998.  

Accordingly, the Board finds that VA has satisfied its 
redefined duties to notify and assist in the present case.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate a 
blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

The appellant asserts that he has PTSD that is related to 
traumatic events to which he was exposed while stationed in 
Vietnam during the Vietnam War.  

Service medical records show that the appellant was seen in 
December 1965 for acute anxiety.  At his August 1967 
separation examination, psychiatric evaluation revealed 
normal findings, and the report of medical history indicated 
that he did not have any nervous problems or nightmares, but 
did experience depression/excessive worry.  

A social and industrial survey was performed by a VA social 
worker in January 1994.  It was noted that the appellant was 
living on the fringe of society and that many of his 
difficulties seemed to stem from his childhood when he was 
molested by a neighbor and physically abused by his father, 
which, the social worker concluded, caused him to be 
traumatized and led him to become a sex offender.  The social 
worker stated that he felt the appellant was also affected by 
his four months of combat in Vietnam, which had left him with 
intrusive and distressing recollections of his experiences 
there.  The social worker described the following facts about 
the appellant's mental status: he had exaggerated startle 
response; he did not recall dreams but would awaken on the 
floor feeling hyperalert; he denied flashbacks; he did not 
avoid thinking of the war; and he felt detached from others. 
The social worker felt that it was difficult to distinguish 
whether the appellant's anger and irritability stemmed from 
Vietnam or his childhood.  The diagnostic impressions 
included sexual deviance and PTSD, delayed onset.  

The appellant underwent a VA psychiatric examination in 
February 1994.  The examiner indicated that the appellant did 
not present with intrusive recollections or re-experiences of 
emotionally traumatic events that occurred while his was in 
Vietnam or anywhere else, although he had some negative 
memories of the war.  The examiner stated that the appellant 
had no history of depression or undue anxiety or other 
manifestations of emotional disturbance.  It was noted that 
the appellant was a pedophile, who was currently undergoing 
treatment.  The diagnoses were pedophilia and a personality 
disorder with antisocial features.  

VA medical records dated in 1994 and 1995 showed treatment 
for physical disabilities but not for any psychiatric 
problems.  

At his April 1998 Travel Board hearing, the appellant 
testified about being attacked and fired upon in Vietnam, and 
of hearing, after he had been medivaced out from the combat 
area, about the death of an officer in his unit.  He also 
stated that he had never received any treatment for his PTSD.  

VA medical records dated from December 1998 to November 1999 
show treatment for physical disabilities but not for any 
psychiatric problems.  

Information received from the U. S. Armed Services Center for 
Research of Unit Records (USASCRUR) in December 2001 
indicated that the appellant's unit (Battalion) in Vietnam 
participated in direct artillery support during the period he 
was attached to it, and that the officer identified by the 
appellant had been killed in Vietnam.  

In January 2003, the appellant underwent a thorough and 
extensive VA psychiatric examination, which included 
assessment as to whether he met the criteria in DSM-IV for 
PTSD.  The examiner summarized that the results of 
psychological tests appeared to be consistent with a 
diagnosis of PTSD, but that the pattern of responses on one 
test was not the classic combat PTSD presentation.   He noted 
that the scores on the Traumatic Symptoms Inventory were 
consistent with PTSD but were ambiguous with regard to the 
source of the PTSD, which, he felt, could be either the 
appellant's wartime experience, his sexual victimization as a 
child, or both.  The examiner noted the following with 
regards to the appellant and the criteria for PTSD in DSM-IV: 
he met the exposure criteria for PTSD by virtue of his combat 
experience in Vietnam; he did not appear to meet the criteria 
of having at least one type of re-experiencing phenomenon; he 
appeared to meet two but not three of the required elements 
for avoidance criteria; and he appeared to meet only one of 
the group of symptoms associated with hyperarousal when the 
DSM-IV criteria required that two or more be met.  The 
examiner stated that the appellant's descriptions of his own 
behavior with respect to the PTSD criteria were at variance 
with his psychological test responses, and that his responses 
to open-ended interview questions did not appear to have the 
kind of content usually observed in patients with PTSD from 
wartime stressors.  The diagnoses were pedophilia, apparently 
in remission, and antisocial personality disorder.  The 
examiner opined that while the appellant displayed some 
symptoms consistent with a diagnosis of PTSD, he did not 
fully meet the criteria.  He stated that because the 
connection between the appellant's current symptoms and his 
exposure to traumatic events in Vietnam could not be 
definitely made, he was not given the diagnosis of PTSD, 
combat related.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
military service.  38 U.S.C.A. §§ 1110.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board notes that eligibility for a PTSD service 
connection award requires: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2002)  As 
amended, section 3.304(f) provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. See also 38 
U.S.C.A. § 1154(b) (West 2002).

In deciding this appeal, the Board will apply the amended 
version of section 3.304(f) cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply).  The amended 
version of section 3.304(f) removed the requirement of a 
"clear" diagnosis of PTSD and replaced it with the specific 
criteria that a PTSD diagnosis must be established in 
accordance with 38 C.F.R. 4.125(a), which mandates that for 
VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).

The Board's interpretation that the amended version of 38 
C.F.R. § 3.304(f) is a liberalizing change in the law is 
premised on a precedent decision of the Court. In the case of 
Cohen v. Brown, 10 Vet. App. 128 (1997), the Court took 
judicial notice of the mental health profession's adoption of 
the DSM-IV in May 1994 (first printing) and its more 
liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard - would 
a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror. Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone." Cohen, 10 Vet. App. 128, 140- 41 
(1997).

The interpretation that the revised version of 38 C.F.R. § 
3.304(f) is more favorable is reinforced by two additional 
points: (1) the Court's view that the "clear diagnosis" 
standard set forth under the old version of section 3.304(f) 
should be an "unequivocal" one, Cohen, 10 Vet. App. at 139, 
which in the Board's view reflects a more stringent hurdle 
for the claimant to overcome, and (2) the fact that the June 
1999 amendments to 38 C.F.R. § 3.304(f) were made 
retroactively effective to the date of the Court's decision 
in Cohen, March 7, 1997, reflecting the Department's view 
that the holding in that decision liberalized the criteria to 
establish service connection for PTSD.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of §3.1(y) of this part 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

After reviewing the claims file, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim that he has PTSD that is related to his military 
service.  For purposes of this discussion, the Board concedes 
that the veteran participated in combat and was exposed to 
stressor(s).  Although there was a diagnostic impression of 
PTSD by a social worker, neither the February 1994 nor the 
January 2003 VA psychiatric examinations diagnosed PTSD.  The 
VA examinations included a review of the claims folder, 
consideration of psychological testing, a review of 
verifiable stressor information, followed mental status 
interview, and provided reasoning for conclusions reached.  
The Board finds that the VA examination reports presented in 
this case are more probative of the appellant's psychiatric 
disability than the diagnostic impression of the social 
worker.  The record does not show that the appellant has ever 
received treatment for PTSD, and, in fact, he stated at his 
April 1998 Travel Board hearing that he had never received 
any such treatment.  Because the Board finds that the 
preponderance of the evidence establishes that the appellant 
does not have PTSD related to his military service, service 
connection for PTSD is not warranted, and the reasonable 
doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

While the appellant has offered his own arguments and 
testimony to the effect that he believes he developed PTSD as 
a result of exposure to traumatic events during his military 
service, he has not shown, nor claimed, that he is a medical 
expert, capable of rendering medical opinions.  Therefore, 
his opinion is insufficient to demonstrate that he has PTSD 
that is related to military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

